Citation Nr: 1536355	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  11-04 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease.

2.  Entitlement to a total disability rating for individual unemployability due to service-connected lumbar spine degenerative disc disease, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to June 1987.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision in which the RO continued a 10 percent rating for the Veteran's service-connected lumbar spine degenerative disc disease.  In July 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in January 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2011.  In January 2013, the RO issued a supplemental SOC (SSOC) continuing the denial of the assigned disability rating.

In July 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In August 2014, the Board remanded the Veteran's claim for an increased rating for further development.  After completing the actions requested on remand, in a November 2014 SSOC, the Appeals Management Center (AMC) in Washington, DC  partially granted the Veteran's claim for an increased rating , awarding a 20 percent rating, effective April 29, 2009.  As the Veteran was not granted the full benefit sought, the issue of entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded).

As explained in more detail below, the Board has now characterized the appeal as also encompassing the matter of the Veteran's entitlement to a TDIU due to his service-connected lumbar spine disability, to include on an extra-schedular basis, as a component of the current claim for higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  

The Board's decision on the claim for a higher rating for lumbar spine degenerative disc disease is set forth below.  The matter of entitlement to a TDIU is addressed in the Remand following the Order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the April 2009 claim for increase, the Veteran's service-connected lumbar spine degenerative disc disease has been manifested by limitation of motion and complaints of pain, but has not been manifested by forward flexion to 30 degrees or less, ankylosis. or objective evidence of any separately ratable neurological manifestations or incapacitating episodes associated with intervertebral disc syndrome (IVDS).

3.  The applicable criteria are adequate to rate the Veteran's lumbar degenerative disc disease at all points pertinent to the increased rating claim on appeal.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for lumbar degenerative disc disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a,General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the Appeals Management Center (AMC) in Washington, D.C.).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a May 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for an increased rating, as well as the applicable criteria for higher ratings.  The June 2009 decision reflects the initial adjudication of the claim after the issuance of the May 2009 letter.  Notably, neither the Veteran nor his representative has demonstrated or even alleged any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of VA examinations, records from the Social Security Administration, as well as the Veteran's VA and private treatment records.  Also of record is the transcript of the July 2013 Board hearing, along with various written statements by the Veteran and by his representative on his behalf.  The Board finds that no further AOJ action on this matter, prior to appellate consideration, is required.

As regards the July 2013 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that Board hearing was legally sufficient.

Here, during the July 2013 hearing, the undersigned identified the issue on appeal.  During hearing, information was solicited from regarding the symptoms and severity of the Veteran's back disability, as well as his treatment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  While the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless, as the Veteran's claim was remanded for additional development.  Under these circumstances, nothing gave rise to the possibility that any existing evidence relevant to the claim herein decided had been overlooked.  

In the August 2014 remand, the Board instructed the AOJ to obtain outstanding treatment records and to arrange for the Veteran to undergo VA examination.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998).  

The Veteran was afforded a VA examination in October 2014.  The report of such examination demonstrates that the VA examiner did what was requested in the August 2014 remand.  Accordingly, the Board finds that the AOJ substantially complied with the Board's remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The 20 percent rating for lumbar spine disability now characterized as  degenerative disc disease has been assigned under Diagnostic Codes 5010-5242, which indicates traumatic arthritis and degenerative arthritis of the spine.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2014).   

However, the criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine, pursuant to which limitation of motion and other factors are evaluated. 

Under General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis. A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankyloses of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankyloses of the entire spine.   These criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, 38 C.F.R. § 4.71a

Associated objective neurological abnormalities are evaluated separately. 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note 1. Also, unfavorable ankylosis is a condition in which the spine is fixed in flexion or extension and the ankylosis results in one or more limitations such as limited line of vision, restricted breathing, gastrointestinal symptoms, or neurological symptoms due to nerve root stretching. Id., Note 5. 

Intervertebral disc syndrome (IVDS) may be rated under the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations of spine disability), or under the Formula for Rating IVDS on the Basis of Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 . 

Under the Formula for Rating IVDS based on Incapacitating Episodes, an incapacitating episode is defined as a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.   provides for a 60 percent rating when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes of having a total duration of at least one week, but less than two weeks during the past 12 months.

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation. 38 C.F.R. § 4.71a , Plate V.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.   See 38 C.F.R. §§ 4.40 , 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.   See Johnson v. Brown, 9 Vet. App. 7 (1996).

Although pain may cause functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." See Mitchell v. Shinseki, 25 Vet. App. 32 (2011), quoting 38 C.F.R. § 4.40 . 

Considering the pertinent evidence of record in light of the above, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's low back disability at any point pertinent to the April 2009 claim for increase.

May 2008 VA treatment records note that the Veteran complained of low back pain that had worsened over the last two months.

In August 2008, the Veteran was afforded a VA examination.  He then reported that he did not exercise, but believed he could walk two to three blocks before he would have to stop and rest due to low back pain.  He reported occasional numbness down both legs.  Range of motion testing revealed flexion to 70 degrees, with some minimal discomfort at 70 degrees.  Extension was to 30 degrees without painful limitation.  Lateral bending was to 30 degrees bilaterally without painful limitation.  Rotation was to 45 degrees bilaterally without painful limitation.  The Veteran did not have additional limitations in range of motion following repetitive-use testing.  The examiner noted that a May 2008 MRI revealed severe loss of disk height at the L4-5 level with mild to moderate stenosis at L3-4 and L4-5, as well as bilateral foraminal stenosis with facet joint arthropathy.  The Veteran had complaints of radicular symptoms, but the examiner concluded that the Veteran did not have lumbar radiculopathy.  The examiner noted that there were no incapacitating episodes and no effects on the Veteran's usual occupation or daily activities.

In a May 2009 statement, the Veteran reported that he experienced back spasms, as well as constant pain.  He stated that he could not stand or sit for prolonged periods of time.

The Veteran was afforded a VA examination in May 2009.  He reported that he occasionally had pain in both lower extremities.  He denied any bladder or bowel symptomatology.  Physical examination revealed tenderness to the paraspinous musculature without evidence of spasm.  The Veteran was able to touch his toes from a standing position without painful limitation.  Range of motion testing revealed forward flexion to 90 degrees and extension to 30 degrees without painful limitation.  Right and left lateral flexion was to 30 degrees without painful limitation.  Right and left lateral rotation was to 45 degrees without painful limitation.  Straight leg raising and deep tendon reflexes were equal bilaterally.  The Veteran did not have additional limitations in range of motion following repetitive-use testing.  The examiner reported that there was no additional functional limitation due to pain, weakness, fatigability, incoordination, or flare-ups.  There were no incapacitating episodes.  There was no radiation of pain or neurological findings.  

During August 2009 VA treatment, the Veteran reported persistent low back pain.  He denied any bowel/bladder incontinence or paresthesias.  On physical examination, his lumbar lordosis was preserved.  He had pain with flexion and rotation, but there was no tenderness to palpation over the spine.  He was referred to physical therapy.

During an August 2009 VA physical therapy consultation, the Veteran reported that his pain while bending over was a ten out of ten, and his baseline pain level was three out of ten.  His pain did not radiate and was dull and constant in nature.  On physical examination, the Veteran had pain with forward flexion and rotation, but no pain with extension.  He had tenderness to palpation over the spinous process of L5.

February 2010 VA treatment records note that the Veteran complained of back pain with minimal relief.  He had a full range of motion.  He complained of hip pain, which was noted as likely radiation of known chronic low back pain.

In October 2012, the Veteran had a VA examination.  The Veteran reported that his low back pain was an eight out of 10 in intensity, continuously, on a daily basis.  He stated that pain was worsened with weight bearing of two minutes or greater.  He was unable to do any significant lifting.  The examiner noted that range of motion is limited.  The Veteran did not report that flare-ups impacted the function of his back.  The examiner reported that the Veteran would not attempt range of motion testing in any plane except right and left rotation due to pain.  Right and left rotation was to 30 degrees, with objective evidence of painful motion beginning at 30 degrees.  As to functional loss, the examiner noted that the Veteran had less movement than normal, pain on movement.  He also noted, "pain is so bad with movement that he is unwilling to even try [range of motion] eval[uation]."  The Veteran also would not allow the examiner to touch his back to evaluate for spasm or muscle strength testing.  The examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no evidence of IVDS of the thoracolumbar spine.

December 2012 VA treatment records note that the Veteran complained of pain in his buttocks once a month, but he did not have pain in his legs or lower back.

During his July 2013 Board hearing, the Veteran testified that he had swelling and painful motion in his back.  He stated that he had occasional "incapacitating exasperations" involving his back.  His back bothered him most while he was lying down.  He characterized his back pain as an eight out of ten at all times.  He stated that his back pain was "incapacitating" a couple of times each month.  However, he did not respond when he was asked whether a doctor has ever prescribed bedrest for his back condition.  He said he was unable to work because of his back disability.

The Veteran was afforded a VA spine examination in October 2014.  The Veteran reported that he experienced flare-ups.  Range of motion testing revealed flexion to 60 degrees, with objective evidence of painful motion beginning at 60 degrees.  Extension was to 10 degrees, with no objective evidence of painful motion.  Right and left lateral flexion was to 15 degrees, with no objective evidence of painful motion.  Right and left lateral rotation was to 20 degrees, with objective evidence of painful motion beginning at 20 degrees.  The Veteran did not have additional limitations in range of motion following repetitive-use testing.  As to functional loss, the examiner noted that following repetitive use, the Veteran had less movement than normal and pain on movement.  The Veteran did not have localized tenderness or pain on palpation for joints and/or soft tissue of the thoracolumbar spine.  He did not have muscle spasms or guarding.  Muscle strength, deep tendon reflexes, and sensation to light touch were normal.  The straight leg raising test was negative.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no evidence of ankylosis of the spine.  The Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition.  

The examiner noted that the Veteran had IVDS of the thoracolumbar spine, but he did not have any incapacitating episodes over the past 12 months.  He did not use any assistive devices as a normal mode of locomotion.  The examiner found that the Veteran's back condition did not impact his ability to work.  He also found that there was no additional increased pain, weakness, fatigability, or incoordination that could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.

The Veteran was also afforded a VA peripheral nerves examination in October 2014.  The examiner found that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  Examination of muscle strength, deep tendon reflexes, and sensation for light touch revealed normal results.

As noted above, the Veteran currently is assigned a 20 percent rating for his low back disability.  A higher rating  under the General Rating Formula would require there to be evidence during the period pertinent to the April 2009 claim for increase that his disability resulted in flexion of the thoracolumbar spine limited to 30 degrees or less, or resulted in favorable ankylosis of the entire thoracolumbar spine.  Under the Formula for Rating IVDS, a higher rating would also be warranted if the Veteran had incapacitating episodes  having a duration of at least four weeks but less than six weeks during a 12 month period.

Based on a review of the relevant evidence, the Board concludes that the Veteran is not entitled to a rating in excess of 20 percent for his lumbar spine degenerative disc disease at any point pertinent to the current claim for increase. .  In this regard, the Veteran's flexion has not been limited to 30 degrees or less.  As noted above, the Veteran's forward flexion was to 70 degrees in August 2008, to 90 degrees in May 2009, and to 60 degrees in October 2014.  February 2010 VA treatment records indicate that the Veteran had a full range of motion.  The Board notes that the Veteran refused to participate in range of motion testing during  his October 2012 VA examination.  Although the examiner noted that the Veteran's range of motion was limited, there are no specific findings in degrees of range of motion limitation for the Board to consider.  The Board also notes that October 2014 examiner specifically found that there was no ankylosis of the spine.

With regard to giving proper consideration to the effects of pain and other symptoms in assigning a disability rating per DeLuca and Mitchell, supra, the Veteran did not have additional limitations in range of motion following repetitive-use testing at his VA examinations in August 2008, May 2009, and October 2014.  The May 2009 and October 2014 examiners specifically noted that there was no additional functional limitation due to pain, weakness, fatigability, incoordination, or flare-ups.  The Board notes that the October 2012 examiner stated that the Veteran's functional loss included less movement than normal and pain on movement, but did not specify such loss in degrees.  Furthermore, the Board notes that in December 2012, the Veteran stated that he did not have pain in his legs or lower back.  Therefore, there is no evidence that the Veteran has functional loss which approximates the criteria for a higher rating.  Thus, the Board finds that the overall level of disability demonstrated by the Veteran is not commensurate with limitation of flexion to 30 degrees or ankylosis of the spine, even after taking functional loss due to pain into consideration.

As for any associated neurological impairment, the Board notes that there is no competent evidence of any such impairment.  The Board notes that the Veteran has occasionally reported experiencing radiating pain and February 2010 VA treatment records indicate that hip pain might be radiation of low back pain.  However, the August 2008, May 2009, October 2012, and October 2014 VA examiners specifically found that the Veteran did not have a neurological impairment associated with his low back disability.  Moreover, the October 2014 VA peripheral nerves examiner specifically found that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  Under the circumstances, there is no basis for assigning a separate, compensable rating pursuant to Note 1 of the General Rating Formula.  

The Board also finds that the Veteran is not entitled to a rating in excess of 20 percent on the basis of incapacitating episodes due to IVDS.  The Veteran's treatment records are negative for IVDS until his October 2014 VA examination, at which time the examiner found that the Veteran did not have any incapacitating episodes over the past 12 months.  The Board acknowledges that the Veteran testified at his July 2013 hearing that his back pain was "incapacitating."  However, the record does not reflect physician-prescribed bed rest.  As such, the IVDS Formula cannot serve as a basis for an increased rating on the basis of incapacitating episodes.   

In assessing the severity Veteran's low back disability, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal. 

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's lumbar spine disability been shown to be as exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the low back disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  The provisions of 38 C.F.R. §§ 4.40 and 4.45, allow for consideration of all aspects of each disability in assigning the appropriate disability rating.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the Veteran's low back disability at issue.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the appeal only involves evaluation of lumbar spine degenerative disc disease, a single disability.  As the Board has fully considered all of the Veteran's symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's lumbar spine disability, pursuant to Hart, and that the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating for lumbar spine disability at any pertinent point, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 20 percent for lumbar spine degenerative disc disease is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action on the matter remaining on appeal is warranted.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

Pursuant to Rice, supra, if the claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  

In this case, the Board notes that the matter of the Veteran's entitlement TDIU due to the lumbar spine disability herein decided was not referenced in the prior remand.  However, further review of the claims file reveals that, during the pendency of the increased rating claim, in October 2012, the Veteran filed a claim for a TDIU due to his service-connected lumbar spine degenerative disc disease.  The RO denied the TDIU claim in December 2012.  Although the Veteran did not initiate an appeal, such was not required, inasmuch as, consistent with Rice, the matter of the Veteran's entitlement to a TDIU due to lumbar spine disability is considered a component of the claim for increase for which an appeal has already been perfected.    

However, the matter of a TDIU has not been addressed in an SSOC or other appellate document providing citation to and discussion of the applicable legal authority governing such a claim.  Cf. VA Fast Letter 13-13.  Given that, and the additional evidence added to the claims file since the October 2012 adjudication of the TDIU claim, to avoid any prejudice to the Veteran (see Bernard v. Brown, 3 Vet. App. 384, 393 (1993)). a remand of this matter to the AOJ is warranted.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  After accomplishing any additional notification and/or development deemed warranted, adjudicate the claim for a TDIU due to service-connected lumbar spine degenerative disc disease  in light of all pertinent evidence (to particularly include that added to the claims file since the last adjudication) and legal authority (to include the provisions of38 C.F.R. § 4.16(b)).  

2.  Unless the claim is granted to the Veteran's satisfaction, furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


